Brown, J.
(concurring). I think the judge properly could have denied the defendant’s motion for a required finding of not guilty, but for one major misstep by the Commonwealth. The defendant testified on his own behalf and acknowledged that he knew of the extension order directing him to surrender all firearms in his possession (issued November 9, 1994). He also acknowledged that he was subjected to a probation surrender hearing in 1995 involving an allegation that he violated the restraining order. Further, he implicitly acknowledged that he knew of the 1995 order. In light of this evidence, the jury properly could have inferred that the defendant had actual knowledge of all the orders that had been issued in his case.
Thus, the defendant’s argument that the Commonwealth failed to establish his knowledge of the existence of the 209A order on the day of the alleged violation collapses. That said, I agree that the defendant prevails in this matter because this inculpatory evidence did not come in until after the close of the Commonwealth’s case.